Pee Cueiam,
The condition of the bond expressly stipulates that the affidavit of an officer or authorized agent of the brewing company alleging a breach and stating the amount of the damage “ shall be sufficient evidence of such damage and execution may be issued forthwith on said judgment.” Having filed such affidavit the plaintiff had made out a prima facie case, and before being entitled to equitable relief by the opening of the judgment it was incumbent on the defendants to present sufficient evidence to raise a substantial doubt of the correctness of the amount charged against them. This they entirely failed to do. As said by the learned judge below, the only item disputed was the final shipment, and on that the defendants might have been entitled to go to a jury, but as the preceding items, practically admitted, were sufficient to authorize judgment for the full amount of the bond, this last item became immaterial.
Judgment affirmed.